Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02 February 2022. Claims 1, 3, 6-8, 10, 12, 15, 17, and 19 were amended. Claims 4-5 and 13-14 were canceled. Claims 1-3, 6-12, and 15-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12, and 15-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receive an authorization to monitor payment transactions initiated over the payment processing network using the account identifier associated with the person, and 
in response to the authorization, monitor … for new transaction records including the account identifier associated with the person; 
in response to at least one of the monitored transaction records satisfying the transaction parameter alert criterion, determine a first need of the person;
determine one or more service provider records having the service provider description associated with the first need of the person;
 determine a scoring parameter for each of the retrieved one or more service provider records based on the retrieved transaction records;
select a referral service provider record from among the retrieved one or more service provider records based on the scoring parameter; and
transmit a referral message to the caregiver computing device, the referral message identifying the first need of the person and identifying the service provider associated the referral service provider record.
Therefore, the claim as a whole is directed to “marketing based on purchase history”, which is an abstract idea because it is a method of organizing human activity. “Marketing based on purchase history” is considered to be a method of organizing human activity because it is an example of fundamental economic principles or practices, that of targeted marketing.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a transaction database storing a plurality of transactions records associated with a plurality of transactions each initiated by one of a plurality of account holders at one of a plurality of merchants, wherein each transaction record includes a merchant identifier associated with the respective merchant and an account identifier associated with the respective account holder, and wherein at least one of the account holders is the person, wherein each transaction record is compiled from messages routed over a payment processing network in response to the initiation of the associated transaction; 
a service provider database storing a plurality of service provider records each associated with one of a plurality of service providers, wherein each service provider record includes a service provider identifier, a service provider contact data, and a service provider description associated with the types of goods and/or service provided by the service provider, wherein the service provider description is associated with a need of the person; and
at least one processor in communication with the transaction database and the service provider database, configured to perform the abstract idea detailed above, as well as:
receive one or more registration messages from at least one of a personal computing device of the person and a caregiver computing device of the caregiver, the one or more registration messages including the account identifier associated with the person, … and a transaction parameter alert criterion for transmitting messages to the caregiver computing device of the caregiver;
 query the transaction database to retrieve transaction records having (i) any of the plurality of account identifiers, and (ii) the merchant identifier matching the service provider identifier of the retrieved one or more service provider records.
These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely recite the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This also fails to amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 3 and 6-9 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 2 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claim 2 is ineligible.
Claims 10-12 and 15-20 are parallel in nature to claims 1-3 and 6-9. Accordingly claims 10-12 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merz et al. (U.S. 2014/0279185), hereinafter “Merz”, in view of Miller et al. (U.S. 2011/0125529), hereinafter “Miller,” and further in view of Liberty (U.S. 2016/0078493), hereinafter “Liberty.”
Regarding Claim 1, Merz discloses a computer system for aiding a caregiver in monitoring the needs of a person, the computer system comprising: 
a transaction database storing a plurality of transactions records associated with a plurality of transactions each initiated by one of a plurality of account holders at one of a plurality of merchants (See Merz [0051] Database 120 may store transaction data generated as part of sales activities conducted over the processing network including data relating to merchants, account holders or customers, issuers, acquirers, purchases made.), wherein each transaction record includes a merchant identifier associated with the respective merchant (See Merz [0051] Database 120 may also store merchant data including a merchant identifier that identifies each merchant registered to use the network, and instructions for settling transactions including merchant bank account information.) and an account identifier associated with the respective account holder, and wherein at least one of the account holders is the person (See Merz [0051] Database 120 may also store account data including at least one of a cardholder name, a cardholder address, an account number, and other account identifier.), wherein each transaction record is compiled from messages routed over a payment processing network in response to the initiation of the associated transaction (See Merz [0051] the transaction data is generated as part of sales activities conducted over the processing network.); 
a service provider database storing a plurality of service provider records each associated with one of a plurality of service providers (See Merz [0074] merchant descriptive information is stored in the database.), wherein each service provider record includes a service provider identifier (See Merz [0051] Database 120 may also store merchant data including a merchant identifier that identifies each merchant registered to use the network.), a service provider contact data (See Merz [0103] the system includes a means for the customer to contact the merchant.), and a service provider description associated with the types of goods and/or service provided by the service provider (See Merz [0074] merchant descriptive information includes information relating to location, hours of operation, upcoming events, entertainment provided, and advertising and promotional information.); and
at least one processor in communication with the transaction database and the service provider database (See Merz [0027] The MA computer system includes a memory device and a processor in communication with the memory device and is programmed to communicate with the payment network to receive transaction information for a plurality of cardholders.), the at least one processor configured to: 
receive … a transaction parameter alert criterion for transmitting messages to the caregiver computing device of the caregiver (See Merz [0095] the system can track the current location of the cardholder using a cardholder computing device having GPS. The location can be used to determine the order of the list of merchants sent to the customer. If the system does use the location as part of the ordering of the list, it sends the list to the customer.);
query the transaction database to retrieve transaction records having (i) any of the plurality of account identifiers, and (ii) the merchant identifier matching the service provider identifier of the retrieved one or more service provider records (See Merz [0051] Database 120 may store transaction data generated as part of sales activities conducted over the processing network including data relating to merchants, account holders or customers, issuers, acquirers, purchases made.);
determine a scoring parameter for each of the retrieved one or more service provider records based on the retrieved transaction records (See Merz [0030] Merchant score based on candidate preferences. [0031] “The merchant rank represents a measure of general popularity of each merchant relative to the plurality of merchants.”);
select a referral service provider record from among the retrieved one or more service provider records based on the scoring parameter (See Merz [0035] the system determines a merchant rank associated with each merchant of the plurality of merchants based on the customers preference (i.e. need of the person). It is understood that this ranking is stored in the database for future use by the system.); and
transmit a referral message … identifying the service provider associated with the referral service provider record (See Merz [0087] the system provides the customer the list of recommended merchants.).
Merz does not disclose: 
receive one or more registration messages from at least one of a personal computing device of the person and a caregiver computing device of the caregiver, the one or more registration messages including the account identifier associated with the person, an authorization to monitor payment transactions initiated over the payment processing network using the account identifier associated with the person.
in response to the one or more registration messages, monitor the transaction database for new transaction records including the account identifier associated with the person; 
in response to at least one of the monitored transaction records satisfying the transaction parameter alert criterion, determine a first need of the person;
query the service provider database to retrieve one or more service provider records having the service provider description associated with the first need of the person;
transmit a referral message to the caregiver computing device, the referral message identifying the first need of the person.
Liberty teaches:
receive one or more registration messages from at least one of a personal computing device of the person and a caregiver computing device of the caregiver (See Liberty [0024].), the one or more registration messages including the account identifier associated with the person (See Liberty [0019] and [0024].), an authorization to monitor payment transactions initiated over the payment processing network using the account identifier associated with the person (See Liberty [0021].).
The system of Liberty is applicable to the disclosure of Merz as they both share characteristics and capabilities, namely, they are directed to marketing services/products to a consumer based on purchase history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merz to include an authorization requirement as taught by Liberty. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to allow the user to agree to having their purchases tracked (see Liberty [0021].)
Miller teaches:
in response to the one or more registration messages, monitor the transaction database for new transaction records including the account identifier associated with the person (See Miller [0030] the system monitors the purchases the customer routinely makes. This can be used to interpolate or supplement the health history data.); 
in response to at least one of the monitored transaction records satisfying the transaction parameter alert criterion, determine a first need of the person (See Miller [0043] system gathers information related to customer purchases related to health care products to predict a disease state of the customer. The purchases may include tags that associate them with the treatment of a particular condition. The information on all purchase may together point to different disease or condition that need be treated. This meets the broadest reasonable interpretation of “a first need of the person.”);
query the service provider database to retrieve one or more service provider records having the service provider description associated with the first need of the person (See Miller [0045] The system then checks to determine if there is a match between the disease state (i.e. first need of the person) and products for marketing to the customer.);
transmit a referral message to the caregiver computing device, the referral message identifying the first need of the person (See Miller [0045] the system can determine certain health care products associated with any combination of progression states, conditions or symptoms, and time period data may be marketed to the customer by sending marketing information to that customer. [0025] the term “customer” can include a caregiver taking care of a patient.).
The system of Miller is applicable to the disclosure of Merz as they both share characteristics and capabilities, namely, they are directed to marketing services/products to a consumer based on purchase history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merz to include recommending health services based on purchase history as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to greatly benefit the caregiver customer from gaining information related to various medications and health products to assist in his or her caregiver responsibilities (see Miller [0025]).

Regarding claim 2, Merz in view of Miller discloses the system of claim 1 as discussed above. Merz does not further disclose a system, wherein:
the at least one processor is in communication with a personal care database storing a plurality of personal care records, each personal care record including a receiver identifier associated with one of a plurality of care receivers, an item identifier associated with one of a plurality of goods or services required by the respective care receiver, and a schedule data identifying a schedule on which the respective good or service is required, wherein at least one of the plurality of care receivers is the person.
Miller teaches:
the at least one processor is in communication with a personal care database storing a plurality of personal care records (See Miller [0032] the system can include prescription data.), each personal care record including a receiver identifier associated with one of a plurality of care receivers (See Miller [0032] the prescription is directly connected to the customer record, which identifies the customer as the receiver of the prescription.), an item identifier associated with one of a plurality of goods or services required by the respective care receiver (See Miller [0032] the prescription data can include a prescription number (i.e. an item identifier).), and a schedule data identifying a schedule on which the respective good or service is required (See Miller [0032] The prescription data includes a dose (i.e. pills per day), a number of days of medication to be dispended, a number of refills prescribed, a prescription date, remaining day supply, a percent-consumption period, etc. These all meet the broadest reasonable interpretation of “schedule data.”), wherein at least one of the plurality of care receivers is the person (See Miller [0032] the prescription is directly connected to the customer record, which identifies the customer as the receiver of the prescription.).
The system of Miller is applicable to the disclosure of Merz as they both share characteristics and capabilities, namely, they are directed to marketing services/products to a consumer based on purchase history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merz to include recommending health services based on purchase history as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to greatly benefit the caregiver customer from gaining information related to various medications and health products to assist in his or her caregiver responsibilities (see Miller [0025]).

Regarding claim 3, Merz in view of Miller discloses the system of claim 2 as discussed above. Merz does not further disclose a system, wherein:
the at least one processor is further configured to compare the monitored new transaction records that include the account identifier associated with the person to at least one personal care record associated with the person to determine whether the person obtained the respective good or service according to the respective schedule data.
Miller Teaches:
the at least one processor is further configured to compare the monitored new transaction records that include the account identifier associated with the person to at least one personal care record associated with the person to determine whether the person obtained the respective good or service according to the respective schedule data (See Miller [0030] the purchase history can include purchases made at the pharmacy (which includes prescriptions). [0032] the system can determine number refills prescribed as well as number refills dispensed/remaining. This is all stored in the database connected to the customer).
The system of Miller is applicable to the disclosure of Merz as they both share characteristics and capabilities, namely, they are directed to marketing services/products to a consumer based on purchase history. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merz to include recommending health services based on purchase history as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to greatly benefit the caregiver customer from gaining information related to various medications and health products to assist in his or her caregiver responsibilities (see Miller [0025]).

Regarding claim 6, Merz in view of Miller discloses the system of claim 1 as discussed above. Merz further discloses a system, wherein:
the scoring parameter is determined based on at least one of an average transaction amount per transaction record for transactions occurring with the respective merchant, a number of purchase transactions occurring with the respective merchant over a period of time, and a number of negative transactions occurring with the respective merchant over a period of time (Merz [0035] “(a) receiving, by the MA computer system, transaction information for a plurality of cardholders from a payment network, wherein the transaction information includes data relating to purchases made by the plurality of cardholders at a plurality of merchants during a predetermined time period and within a predetermined geographical region (or some other criteria);”).

Regarding claim 7, Merz in view of Miller discloses the system of claim 1 as discussed above. Merz further discloses a system, wherein the at least one processor is further configured to:
receive a plurality of tracking messages from a computing device associated with the person, the tracking messages including a tracking parameter associated with the person (See Merz [0095] the system can track the current location of the cardholder using a cardholder computing device having GPS.).

Regarding claim 8, Merz in view of Miller discloses the system of claim 7 as discussed above. Merz further discloses a system, wherein the processor is further configured to:
transmit a notification message to the caregiver based on the tracking parameter (See Merz [0095] if the system does use the location as part of the ordering of the list, it sends the list to the customer.).

Regarding claim 9, Merz in view of Miller discloses the system of claim 7 as discussed above. Merz further discloses a system, wherein:
the tracking parameter includes at least one of a location associated with the person, a biometric parameter associated with the person, a blood sugar level associated with the person, and a heart rate associated with the person (See Merz [0095] the system can track the current location of the cardholder using a cardholder computing device having GPS.).

Regarding claim 10-20, Merz discloses the system described in claims 1-9 as discussed above. The Computer implemented method of claims 10-18 and the non-transitory computer-readable storage medium of claims 19-20 are parallel in nature to claims 1-9. Accordingly claims 10-20 are rejected as being unpatentable over Merz in view of Miller based upon the same analysis above.


Response to Arguments
Applicant's arguments filed 02 February 2022, with regard to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims as a whole are integrated into a practical application (and amount to significantly more than the abstract idea) because it is an improvement to technology (see Applicant Remarks page 14). Applicant argues that the claimed system improves technology by identifying a need of a person, selects a service to fill the need of that person, and automatically transmits these results to a caregiver (see Applicant Remarks page 12). However, this described improvement is not to the technology itself, but to the automation of an already established idea. The idea that you can look at a consumer’s purchase history and determine other things they might need or want based on that history (i.e. targeted marketing). The additional elements recited do not improve this idea in any way other than improvement that is achieved by using conventional computer technology to automate already known and practiced commercial principles. In other words, the additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This fails to integrate the abstract idea into a practical application. Similarly, it fails to make the claim amount to significantly more than the abstract idea. Therefore, the claims are directed towards ineligible subject matter. 

Applicant’s arguments filed 02 February 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Liberty reference, as well as the previously cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zamer (U.S. 2016/0063215) teachs a system for recommending health services based on a user’s travel and purchase history.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619